Citation Nr: 1753821	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  11-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to accrued benefits based on the issues of entitlement to service connection for metastatic lung cancer, to include as due to exposure to an herbicide agent, and entitlement to a total disability rating based on individual unemployability (TDIU).  

(Pursuant to BVA Directive 8430 (May 17, 1999), separate decisions will be issued to address another claim in appellate status and currently before the Board, namely entitlement to increased compensation for a dependent prior to September 4, 2002.  The Board notes that the issue on appeal of entitlement to reimbursement for private dental expenses incurred in 2003 is currently pending development with the AOJ, and therefore has not been transferred to the Board and is not before the Board at this time.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  The Veteran died in May 2009, and the appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In July 2014, the Board remanded the case for development.  The Board also denied a claim for dependency and indemnity compensation (DIC) under 38 U.S.C.A § 1318.  In June 2016, the Board reopened the previously denied claim for entitlement to service connection for the Veteran's cause of death and remanded the claim for development, and the above claims are again before the Board for further appellate proceedings.

The appellant testified before Veteran Law Judge (VLJ) Milo H. Hawley in a December 2012 video conference hearing, and before VLJ Michael A. Pappas in a June 2015 video conference hearing.  Both hearings addressed the two issues on appeal that are addressed here. Transcripts of both hearings are associated with the claims file.  VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, the undersigned VLJ Hawley and the undersigned VLJ Pappas presided over hearings involving the two issues on appeal that are addressed here.  In March 2016, the appellant indicated that she did not want an additional hearing before the third member of the panel.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2009, and the immediate cause of death was metastatic lung cancer, due to or as a consequence of smoking.

2.  At the time of the Veteran's death, service connection was in effect for traumatic amputation of the left long, ring, and little finger, rated as 30 percent; residuals of fragment wound of the left metacarpal region with exotosis of the first metacarpal and possible neuroma of the digital nerves of the thumb and index finger, rated as 20 percent; degenerative joint disease of the left wrist associated with traumatic amputation of the fingers, rated as 10 percent; limitation of motion of the left index finger associated with the traumatic amputation of the fingers, rated as 10 percent, and degenerative joint disease of the left thumb associated with the traumatic amputation of the fingers, rated as noncompensable.   

3.  The evidence shows that the Veteran did not serve in the Republic of Vietnam; and, the evidence does not show that the Veteran was otherwise exposed to an herbicide agent in service, to include during his service in Korea; the evidence shows that the Veteran's metastatic lung cancer was not otherwise etiologically related to service and that such disability was not caused or aggravated by a service-connected disability.

4.  The evidence shows that a disease incurred in or aggravated by service, including the Veteran's service-connected disabilities, did not contribute substantially or materially to cause or accelerate his death.

5.  For accrued benefits purposes, the evidence of record at the time of the Veteran's death shows that the Veteran's cancer was not etiologically related to service, and that such disability was not caused or aggravated by a service-connected disability. 

6.  For accrued benefits purposes, during the appeal period and at the time of the Veteran's death, the Veteran had a single disability rated at 60 percent disabling; but, the evidence of record at the time of the Veteran's death shows that the Veteran's service-connected disability did not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

1.  The Veteran's metastatic lung cancer was not incurred or aggravated in service, and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

2.  For accrued benefits purposes, the criteria for entitlement to accrued benefits for lung cancer and brain lesion have not been met, and the criteria for entitlement to accrued benefits for this disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.1000 (2017).

3.  For accrued benefits purposes, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Board Remand

In June 2016, the Board remanded the claim and directed the AOJ to contact the Joint Services Records Research Center (JSRRC) for formal inquiry into the Veteran's alleged exposure to herbicides while stationed in Korea.  The Board referenced the VA Adjudication Procedure Manual, which provided that if the Veteran served during a period that was not between April 1, 1968, and August 31, 1971, a request should be sent to the U.S. Army and JSRRC for verification of exposure to an herbicide agent on a factual, case-by-case basis. M21-1MR, Part IV.ii.2.C.10.p.  However, the AOJ noted in the claims file in a February 2017 email and in a subsequent formal finding that the JSRRC does not process requests for Marine Corps Veterans, and the Veteran was a Marine.  The email then requested information as to whether the Veteran's unit may have used any herbicide agent in Korea during the Veteran's service in that unit in Korea.  A later February 2017 email shows that there is no record or evidence from the Department of Defense or any other source that any herbicide agent was used in Korea during the 1950s.  The email also noted that tactical herbicides were not developed or used until 1962 in Vietnam.  No further action was required of VA regarding this directive.  The Board also directed the AOJ to obtain a VA medical opinion to determine the etiology of the Veteran's cancer, and the AOJ obtained such a medical opinion in April 2017, and the examiner provided the requested information.  The AOJ readjudicated the claims in a May 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The RO has provided VCAA notice by letter, to include as required under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection for Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) .

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Here, the appellant contends that the Veteran's cancer was related to service.  Alternatively, the appellant contends that the Veteran's shrapnel injury to his forehead caused his cancer or contributed to or accelerated his death.  The Veteran, during his lifetime, argued in a December 2008 statement that regarding the "cancer in my brain, right behind the shrapnel wound, the only rational thing I can say is that this area was weakened, thus allowing the cancer cell to imbed at this location."  The private treatment records show that the Veteran was diagnosed with stage four non-small cell lung cancer with two brain metastases.  

The Veteran died in May 2009, and the certificate of death shows that the immediate cause of death was metastatic lung cancer due to smoking.  At the time of the Veteran's death, he was service-connected for traumatic amputation of the left long, ring, and little finger, rated as 30 percent; residuals of fragment wound of the left metacarpal region with exotosis of the first metacarpal and possible neuroma of the digital nerves of the thumb and index finger, rated as 20 percent; degenerative joint disease of the left wrist associated with traumatic amputation of the fingers, rated as 10 percent; limitation of motion of the left index finger associated with the traumatic amputation of the fingers, rated as 10 percent, and degenerative joint disease of the left thumb associated with the traumatic amputation of the fingers, rated as noncompensable.   

The Board acknowledges the appellant's contentions, as well as the Veteran's contentions during his lifetime.  However, the determinations as to the nature and etiology of the Veteran's cancer, or whether the Veteran's service-connected disabilities caused or contributed substantially or materially to the cause of death, are medical determinations that are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran or the appellant had any medical training or expertise, to include in the field of oncology.  It follows that their determinations as to the nature and etiology of his cancer, and as to whether the Veteran's shrapnel injuries contributed to or hastened his death, are also not competent evidence.   See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, such lay opinions by the appellant and the Veteran have no probative value.  Specifically, the appellant's contention that the Veteran's shrapnel wound in his forehead caused his lung cancer, which metastasized in his brain, or that such shrapnel wound contributed to or hastened his death, has no probative value. 

First, the appellant contends, such as in an October 2014 statement, that the Veteran was exposed to an herbicide agent in service and that his cancer should be presumed service-connected on the basis of such exposure.  

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309.   Here, there is no lay allegation, and no indication in the record, that the Veteran served in Vietnam, including during the Vietnam era.  Also, a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).  Here, there is no lay allegation, and no indication in the record, that the Veteran served in Korea between April 1, 1968 and August 31, 1971.  Instead, the service records show that the Veteran served in Korea in the 1950s.  For these reasons, the Veteran is not entitled to the presumption of exposure to an herbicide agent.  

Further, the preponderance of the evidence is against a finding that the Veteran was otherwise affirmatively exposed to an herbicide agent during service in Korea.  The Veteran did not report that he was affirmatively exposed to an herbicide agent in service.  There is no indication in the records, to include the personnel records, to show that the Veteran's circumstances of service or duties in service may have resulted in affirmative exposure to an herbicide agent.  As discussed above, there is no evidence to show that any herbicide agent was used by the Veteran or his unit in Korea.  Accordingly, the Veteran's duties, places, times, and circumstances of service do not support a finding that he would have been exposed to an herbicide agent in service.  For these reasons, the preponderance of the evidence is against a finding that the alleged in-service occurrence of exposure to an herbicide agent occurred.  Because exposure to an herbicide agent has not been shown, entitlement to service connection for cancer on a presumptive basis is not warranted.  Because exposure to an herbicide agent is not shown, any medical nexus opinion that is based on any such alleged exposure to an herbicide agent, specifically to include the February 2010 and the June 2015 medical opinions by Dr. L., has no probative value. 

Next, the appellant contends that the Veteran's cancer was etiologically related to his in-service shrapnel injuries, specifically to include his shrapnel injury to the forehead, and that such shrapnel injury contributed to the development of his cancer, or helped to accelerate his death.  
	
However, the preponderance of the evidence is against a finding that the Veteran's cancer manifested in service, is etiologically related to service, to include as a result of shrapnel injuries, or that cancer was caused or aggravated by the Veteran's service-connected shrapnel injury residuals.  

The Board acknowledges the appellant's argument, and the Veteran's December 2008 report, that he incurred a shrapnel wound to his forehead.  The Board notes that in a May 2005 record, the Veteran stated that he had a shrapnel injury in his right forehead after the in-service explosion.  The Board resolves doubt in favor of the Veteran that the shown forehead scar was the result of a shrapnel injury in service.  The appellant contended in an October 2014 letter that she observed "a piece of shrapnel exuded from the wound/ scar area in 2005," and she noted that the medical records show that the Veteran had plastic surgery to his nose as a result of shrapnel fragments in his face.  The appellant testified in the December 2012 Board hearing that about 2 or 3 years prior to the Veteran's cancer diagnosis, a piece of very thin metal surfaced from the Veteran's forehead, and that she witnessed him pull it out of his skin.  She testified that the Veteran said it was a shrapnel scrap.  The appellant is competent to attest to her observations, and the Board finds that this report as to the Veteran pulling a piece of metal out of his forehead is credible.  However, there is no indication in the medical records, to include in the extensive radiological studies of the head and brain associated with the record, that shrapnel penetrated the Veteran's skull.  Though the appellant is competent to report her observations, she is not competent to attest as to whether any shrapnel punctured the skull, as this requires radiological testing (as discussed by the April 2017 VA examination below).  Further, for the reasons discussed above, the appellant and the Veteran are not competent to provide a medical opinion as to whether the Veteran's shrapnel in his forehead caused his cancer or whether the shrapnel may have contributed to or hastened his death.  

The Board also acknowledges that the appellant submitted a picture of the Veteran, along with a February 2010 letter from Dr. L., the Veteran's treating physician.  This picture shows an area of discoloration or scar on the Veteran's forehead, which the appellant circled and stated was the site of the shrapnel wound and the site of the Veteran's brain tumor.  In the attached February 2010 letter from Dr. L., the Veteran's treating physician.  Dr. L. stated that she was the Veteran's primary care physician for the Veteran for several years.  She stated that she is aware of the Veteran's history of service-related injury resulted in extensive injury to the structures of his head and face, along with traumatic amputation of several of the fingers on his left hand.  She stated that he is known to have had extensive shrapnel fragments in the left hand and head, and that photos of the Veteran show scarring over the forehead.  Dr. L. stated that she believes that it is within the realm of medical possibility that Mr. [REDACTED] had fragments that penetrated the skull, and could have served as a nidus of his lung cancer metastasis.  

However, as further discussed below, there is no indication in radiological studies of record that shrapnel pieces penetrated the skull.  It appears that Dr. L.'s opinion that shrapnel pieces penetrated the Veteran's skull was based only on the observable scarring over the forehead, and not on any radiological evidence.  There is no indication that Dr. L. reviewed the Veteran's radiological studies of the brain and head, or the remaining medical evidence of record, to include the Veteran's service treatment records, when rendering this opinion that fragments of shrapnel penetrated the skull.  Dr. L. also provided no rationale to support her opinion that it is "within the realm of medical possibility that Mr. [REDACTED] had fragments that penetrated the skull, and could have served as a nidus of his lung cancer metastasis."  For these reasons, the Board finds that this opinion by Dr. L. is speculative and thus has no probative value to show whether the Veteran's shrapnel in his forehead, removed in 2005, caused his cancer or whether the shrapnel may have contributed to or hastened his death.  

On the other hand, there is no indication in the death certificate, or in the treatment records during the months of treatment prior to his death, that the Veteran's disabilities for which he was service-connected at the time of death caused or contributed substantially or materially to the Veteran's death, or that shrapnel that was in the Veteran's forehead until 2005 caused the Veteran's cancer or contributed substantially or materially to the Veteran's death.  Further, the April 2017 VA medical opinion shows that the Veteran's cancer is not related to service and that the Veteran's shrapnel injuries did not cause his cancer or contribute substantially or materially to his death.  The April 2017 VA medical opinion has high probative value because the opinion was rendered by a physician who based the opinion on his medical expertise and training, on review of the claims file, on the Veteran's and appellant's subjective history and on the Veteran's medical history, as well as on medical literature, and the opinion was supported by rationale.  Thus, the April 2017 VA medical opinion outweighs the above-discussed opinions.  

The April 2017 VA examiner stated, "The cause of the Veteran's death was due to complications of metastatic lung cancer.  This is well documented in the final hospital death note and in the cause of death listed his death certificate.  There is no mention of any life threatening medical complications from his service connected shrapnel wounds, and no indication that he died of any complications of his shrapnel wounds."  The examiner noted that there is no indication in service regarding any lung cancer or any other respiratory disability until decades after service.  The examiner's review of records also revealed that there was no mention of any lung or brain related shrapnel injuries or any respiratory symptoms in the records dating from 1950, or in the August 1951 separation examination, or in the December 1952 VA examination record.  

The April 2017 VA examiner stated that the Veteran's cancer that resulted in his death is more likely the result of his heavy cigarette smoking.  The examiner referenced medical literature that stated that the primary risk factor for the development of lung cancer is cigarette smoking, which is estimated to account for approximately 90 percent of all lung cancers.  The examiner noted that this Veteran has the primary major risk factor of heavy cigarette smoking for at least 50 years. 
The examiner noted that cigarette smoking as a risk factor for lung cancer has been well established in multiple articles in the medical literature.

The April 2017 VA examiner also opined that the Veteran's cancer that resulted in his death was not caused by or aggravated by the Veteran's shrapnel wounds.  The examiner acknowledged the argument and the medical opinion by Dr. L. that the Veteran's lung cancer metastasis was possibly related to the Veteran's past shrapnel
injuries.  The examiner, however, stated that he found no peer reviewed medical
literature which supports the premise that lung cancer is caused by shrapnel
wounds, that it metastasizes to areas of past injuries or scars, or that metal fragments such as shrapnel serve as a nidus for metastatic cancer.  The examiner also noted that the Veteran had multiple MRIs of the chest, brain, and spine, and none of these reported any evidence of shrapnel fragments or past shrapnel injuries in the brain or lungs or spine (the locations of his lung cancer metastasis).  The examiner also added that the Veteran's MRIs and CT scans did not mention any abnormalities in the skull bones due to past injuries.  The examiner stated that thus, although the Veteran had a scar over his right forehead, there is no evidence of any
penetration of shrapnel thru the skull bone, which would be necessary for shrapnel fragments to enter the brain.  The examiner opined that thus the Veteran's cancer was not related to service, to include as due to his shrapnel wounds.   

In light of the April 2017 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's cancer was etiologically related to service, to include his shrapnel injuries.  There is also no indication in the record and no argument by the appellant that the Veteran's cancer first manifested in service, as the medical evidence of record shows that the Veteran's cancer manifested decades after service.  Further, in light of the April 2017 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's shrapnel in his forehead caused the Veteran's cancer.   There is no argument by the appellant, and no indication in the medical evidence, that the Veteran's service-connected upper extremity disabilities proximately caused or aggravated the Veteran's cancer.  Indeed, the April 2017 VA medical opinion shows that the Veteran's cancer was caused by smoking.  

Direct service connection for any disability due to cigarette smoking is not available as a matter of law.  38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  The Board acknowledges that the Veteran essentially argued during his lifetime, in a December 2008 statement, that "no one yet has found out what causes cancer so therefore I am convinced the stress I encountered from the Korean War and subsequent hospitalizations for my injuries for over a year prompted my addiction to tobacco.  The latter could be the reason for my lung cancer."  However, the Veteran was not service-connected for any disability, such as a psychiatric disability, that was shown to manifest anxiety, and therefore, service connection for a disability due to smoking as secondary to a service-connected disability is not warranted.  For these reasons, service connection for the Veteran's cancer on a direct or secondary basis is not warranted.  

Also, in light of the April 2017 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's forehead shrapnel wound caused or contributed substantially or materially to the Veteran's cause of death.  There is no argument by the appellant, and no indication in the medical evidence to show, that the Veteran's left upper extremity residuals of shrapnel injury caused or contributed substantially or materially to the Veteran's cause of death.  Thus, the preponderance of the evidence does not demonstrate that the disabilities for which the Veteran was service-connected at the time of death caused or contributed substantially or materially to or accelerate his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In denying this claim, the Board does not intend to diminish the Veteran's service to his country.  However, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Accrued Benefits

Although the appellant's claims for accrued benefits is separate from the service connection claims the Veteran filed prior to his death, the accrued benefits claims are "derivative of" the Veteran's claims, and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Unlike claims for service connection for the Veteran's cause of death, the Board is not permitted by law to consider evidence that is associated with the claims file after the Veteran's death when adjudicating claims for service connection for accrued benefits purposes.  Instead, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  

During his lifetime, the Veteran essentially contended, in his October 2008 statement, that his shrapnel wounds in service caused his brain and lung cancer.  The Veteran also contended, in a December 2008 statement, that "no one yet has found out what causes cancer so therefore I am convinced the stress I encountered from the Korean War and subsequent hospitalizations for my injuries for over a year prompted my addiction to tobacco.  The latter could be the reason for my lung cancer.  As for the cancer in my brain, right behind the shrapnel wound, the only rational thing I can say is that this area was weakened, thus allowing the cancer cell to imbed at this location."  

The Board notes that at the time of the Veteran's death, there was no argument by the Veteran, or evidence in the record, to indicate that any presumption of service connection for cancer applied, to include any argument as to exposure to an herbicide agent.  Therefore, such theories of entitlement need not be discussed for accrued benefits purposes.  

The Veteran was competent to report his symptoms and observations.  However, the determinations as to the nature and etiology of cancer are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran had any medical training or expertise, to include in the field of oncology.  It follows that the Veteran's determinations as to the nature and etiology of his cancer, to include his determinations that his cancer was caused or aggravated by stress due to his service-connected disabilities, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's lay opinions that his cancer was caused by service-connected disabilities or otherwise etiologically related to service, has no probative value.  

Here, the Board acknowledges that the medical evidence associated with the claims file at the time of the Veteran's death, shows that he was diagnosed with lung cancer during the appeal period, and that he also had a brain lesion.  Further, the service treatment records show that the Veteran incurred shrapnel wounds, to include in his left hand, for which he was service-connected.  For instance, a December 1952 VA examination examined the Veteran's then-claimed shrapnel injury residuals and diagnosed the Veteran with amputated fingers, shell fragment wound scares on the left hand, right upper arm, and left lower leg, traumatic arthritis of the left hand, and retained shell fragment of the left hand.  

However, at the time of the Veteran's death, there is an absence of competent evidence of record to show that the Veteran's cancer manifested in service, is etiologically related to service, or was caused or aggravated by his service-connected disabilities, to include due to stress due treatment thereof.  Because there is no competent evidence to show the same, the preponderance of the evidence is against the claim for entitlement to service connection for cancer for accrued benefits purposes.  Thus, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  




TDIU

For accrued benefits purposes, the appellant contends that the Veteran was precluded from substantially gainful employment due to his service-connected disabilities.  The Board acknowledges that the appellant testified as to the Veteran's reasons for leaving employment and his symptoms during the appeal period during the June 2015 Board hearing.  However, the Board is not permitted by law to consider evidence that is associated with the claims file after the Veteran's death when adjudicating claims for accrued benefits purposes.

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).   

During the appeal period and at the time of his death, the Veteran was service-connected for traumatic amputation of the left long, ring, and little finger, rated as 30 percent; residuals of fragment wound of the left metacarpal region with exotosis of the first metacarpal and possible neuroma of the digital nerves of the thumb and index finger, rated as 20 percent; degenerative joint disease of the left wrist associated with traumatic amputation of the fingers, rated as 10 percent; limitation of motion of the left index finger associated with the traumatic amputation of the fingers, rated as 10 percent, and degenerative joint disease of the left thumb associated with the traumatic amputation of the fingers, rated as noncompensable.   The Veteran met the requisite 60 percent threshold for a single disability during the appeal period because evaluations for each of his shrapnel injuries should be combined to form a single disability for TDIU purposes due to their common etiology.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran during his lifetime contended, such as in his October 2008 statement, that he should be rated as 100 percent disabled due to his brain and lung cancer.  This statement has been construed as a claim for TDIU.  The Board also notes that prior to the appeal period, in a November 2004 statement, the Veteran reported that since the loss of his fingers to his left hand, he is unable to obtain gainful employment.  He reported that he is a musician with training for the piano and organ.  Also, in his February 2005 Form 21-8940, the Veteran reported that due to his left hand disability, he has been unable to work full time since 2004.  However, under "date you became too disabled to work," the Veteran stated "no."  The Veteran also reported that he worked for a bank as an office worker from 1976 to 1989, and that he missed no time due to his illness.  He reported that he left his last job due to reasons other than disability.  The Veteran reported that he completed two years of college.  In a September 2008 private treatment record, the Veteran reported that he is a retired banker.  

The Board also notes that prior to the appeal period, the Veteran was afforded a May 2005 VA examination, in which the Veteran noted that he is right-handed.  The Veteran reported residual numbness and arthritic changes in the left hand.  The Veteran reported that after service, he was a banker for 28 years, and that he retired in 1989.  The Veteran reported that his job as a banker was sedentary and that he was able to perform it well because he was right-handed and could use the left hand in an assistive fashion.  He reported that over the past several years the left hand has become increasingly painful and he has experienced increased difficulty with the left hand function.  He reported that he has difficulty with gripping or grasping with fine manipulative hand function, and he reported increased pain and swelling with use.  He reported that because of this pain, he has had increasing difficulty with handling money, playing cards or playing the piano and organ.  The examiner stated that the Veteran's restrictions due to his service-connected disabilities include no lifting, carrying, pushing, pulling, gripping, or grasping with the left hand, and that basically the left hand can be used in a light assistive manner only.  

In this case, based on the evidence associated with the claims file at the time of the Veteran's death, the preponderance of the evidence is against a finding that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  Here, there is no indication in the record, and no argument by the Veteran, that he retired from his job as banker due to his service-connected disabilities.  Indeed, the Veteran reported no difficulty with maintaining his job as a banker due to his service-connected left hand disabilities.  There is also no indication in the record or argument by the Veteran that he attempted to obtain a new job since he left his job as banker and that he was unable to do so due to his service-connected disabilities. 

In light of the Veteran's own reports as to the impact of his left hand disability on his ability to work as a banker, and given the Veteran's level of education and nearly two decades of experience as a banker, and given the lack of evidence to show that the Veteran's left hand disabilities prevented him from securing employment in the banking field or performing right-handed tasks required in the banking field, the preponderance of the evidence is against a finding that the Veteran's service-connected left upper extremity disabilities prevented him from securing and maintaining a gainful occupation, specifically to include an occupation in which he has work experience, namely banking.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, the Board finds that the Veteran was not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and entitlement to a TDIU is not warranted for accrued benefits purposes.  


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

For accrued benefits purposes, entitlement to service connection for the Veteran's cancer is denied. 

For accrued benefits purposes, entitlement to TDIU is denied.  




__________________________                      __________________________
          MICHAEL A. PAPPAS		          MILO H. HAWLEY
             Veterans Law Judge,                                         Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals


__________________________
K. J. ALIBRANDO 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


